DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 5/24/2022. Applicant has amended independent claim 1 and has canceled claim 14. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-13, 15, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Ji Eun et al., KR 2016-0136089A, in view of Sung Dong Wook et al., KR20170112250A (machine translation).
Regarding claim 1, Kim et al. ‘089, teaches a separator for an electrochemical device (abstract) which comprises: a porous polymer substrate having pores (0040); a porous coating layer present on at least one surface of the porous polymer substrate (0040), and comprising inorganic particles and a binder polymer disposed partially or totally on a surface of the inorganic particles (0040), wherein the binder polymer connects and fixes the inorganic particles with each other (0037); and an adhesive layer present on a surface of the porous coating layer, and comprising first adhesive resin particles (0006; 0009), wherein the first adhesive resin particles are present in an amount of 30-99wt % (0016-0017) based on a total weight of the first adhesive resin particles and the second adhesive resin particles (0016-0017). 
Kim et al., does not teach an upper portion of the adhesive layer has a larger number of pores as compared to a lower portion of the adhesive layer, said lower portion being in contact with the surface of the porous coating layer.
Sung Dong Wook et al., teaches an upper portion of the adhesive layer has a larger number of pores as compared to a lower portion of the adhesive layer, said lower portion being in contact with the surface of the porous coating layer (Fig. 1; adhesive layer 130; structure particles 131; particulate polymer resin 132; 121; porous coating layer 120; porous substrate 110; separator 100) (0041). In Fig. 1 of Sung Dong Wook et al., there are more pore spaces on the upper end and the pores at the bottom are filled in by resin as seen in Fig. 1 of Wook et al., such that an upper portion of adhesive layer has a larger number of pores as compared to a lower portion of the adhesive layer.
Thus, one of ordinary skill in the art would have been motivated to incorporate the teachings of Sung Dong Wook et al., into the teachings of Kim et al., because Wook et al., teaches “In general, the separator of an electrochemical device uses a porous material including pores for the impregnation of the electrolyte and the permeation of lithium ions, and mainly includes a polymer resin thin film.
In addition, in order to improve the heat resistance of the polymer resin thin film, a heat resistant layer containing inorganic particles is often formed on the surface of the polymer thin film.” (0047)
Regarding claim 2, Kim et al. ‘089, teaches the average particle diameter of the inorganic particles is 50-1000 nm (0018). 
Kim et al., does not teach  an average particle diameter corresponding to 0.8-3 times of an average particle diameter of the inorganic particles and second adhesive resin particles having an average particle diameter corresponding to 0.2-0.6 times of the average particle diameter of the inorganic particles.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 3, Kim et al. ‘089, teaches the first and second adhesive resin particles independently comprise one or more resin selected from the group consisting of styrene butadiene rubber (SBR), acrylonitrile-butadiene rubber, acrylonitrile-butadiene-styrene rubber, polybutyl acrylate-co-ethylhexylacrylate, polymethyl methacrylate-co-ethylhexyl acrylate, polyacrylonitrile, polyvinyl chloride, polyvinylidene fluoride, polyvinyl alcohol, styrene and polycyanoacrylate (0061).Regarding claim 4, Kim et al. ‘089, does not teach the average particle diameter of the first adhesive resin particles is 1-2.5 times of the average particle diameter of the inorganic particles, and the average particle diameter of the second adhesive resin particles is 0.3-0.6 times of that the average particle diameter of the inorganic particles. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 5, Kim et al. ‘089, does not teach the average particle diameter of the first adhesive resin particles is 1-2 times of the average particle diameter of the inorganic particles, and the average particle diameter of the second adhesive resin particles is 0.3-0.6 times of the average particle diameter of the inorganic particles.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 6, Kim et al. ‘089, teaches the first adhesive resin particles are present in an amount of 50-85 wt % based on the total weight of the first adhesive resin particles and the second adhesive resin particles (0016-0017).Regarding claim 7, Kim et al. ‘089, teaches the inorganic particles comprise one or more selected from the group consisting of BaTi03, Pb(ZrxTii-x)03 (PZT, 0 < x < 1), Pbi-xLaxZn-yTiy03 (PLZT, 0 < x < 1, 0 < y < 1), (1-x)Pb(Mgi/3Nb2/3)03 xPbTi03 (PMN-PT, 0 < x < 1), hafnia (Hf02), SrTi03, Sn02, Ce02, MgO, NiO, CaO, ZnO, ZrO2, Y203, Al2O3, AIO(OH), SiOz, TiO2 and SiC (0058).Regarding claim 8, Kim et al. ‘089, teaches the porous coating layer has a thickness of 2-20 .mu.m (0053).Regarding claim 9, Kim et al. ‘089, teaches the adhesive layer has a thickness of 0.5-2 .mu.m (0030). Regarding claim 10, Kim et al. ‘089, teaches the porous coating layer is present directly on the surface of the porous polymer substrate (0020). Regarding claim 11, Kim et al. ‘089, teaches the adhesive layer is present directly on the surface of the porous coating layer (0020). Regarding claim 12, Kim et al. ‘089, teaches the first and second adhesive resin particles comprise the same resin (0087). Regarding claim 13, Kim et al. ‘089, teaches the first and second adhesive resin particles comprise different resins (0077). Regarding claim 15, Kim et al. ‘089, teaches an electrochemical device comprising a cathode, an anode and a separator interposed between the cathode and the anode, wherein the separator is defined in claim 1 (0096). Regarding claim 16, Kim et al. ‘089, teaches the electrochemical device according to claim 15, is a lithium secondary battery (0096).


Response to Arguments
3.	Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. The Applicant argues that “Applicant submits that Kim fails to disclose that the electrode binding layer (7.e., adhesive layer) would have the feature that “an upper portion of the adhesive layer has a larger number of pores as compared to a lower portion of the adhesive layer, said lower portion being in contact with the surface of the porous coating layer.”
However, the secondary reference, Sung Dong Wook et al., KR20170112250A, teaches an upper portion of the adhesive layer has a larger number of pores as compared to a lower portion of the adhesive layer, said lower portion being in contact with the surface of the porous coating layer (Fig. 1) and there are more pore spaces on the upper end and the pores at the bottom are filled in by resin as seen in Fig. 1 of Wook et al., such that an upper portion of adhesive layer has a larger number of pores as compared to a lower portion of the adhesive layer.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kazuki et al., JP 2017-103030A: Kazuki et al., teaches  “a battery member including an adhesive layer for improving the adhesiveness between the battery members and a functional layer such as a porous film layer for improving heat resistance and strength is used.” (0003-0005); Kazuki et al., teaches “attempts have been made to improve the functional layers such as the adhesive layer and the porous film layer provided on the base material (0005).

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727